Judgment, Supreme Court, New York County (Renee A. White, J.), rendered August 22, 2006, convicting defendant, *302upon his plea of guilty, of attempted robbery in the second degree and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 3V2 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea, and his request for the assignment of new counsel in connection with the motion, after sufficient inquiry wherein defendant was afforded a reasonable opportunity to present his contentions (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that defendant knowingly, intelligently, and voluntarily pleaded guilty. Defendant’s conclusory assertions of innocence and coercion were contradicted by the record and are meritless. Counsel negotiated a plea whereby defendant would have received a very favorable disposition of his case had he completed a treatment program, but defendant failed to do so, and was convicted of a new crime. Furthermore, there was no factual dispute requiring a hearing, or any further inquiry, as to whether defendant violated the terms of his plea agreement (see People v Valencia, 3 NY3d 714 [2004]).
We perceive no basis for reducing the sentence. Concur— Tom, J.E, Mazzarelli, Gonzalez, Sweeny and DeGrasse, JJ.